Citation Nr: 0740281	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-31 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to re-
open a claim for service connection for major depressive 
disorder.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The RO denied the veteran's 
original claim for service connection for a psychiatric 
disorder (characterized as "nerves") in October 1981.  In 
June 2004, the veteran submitted a claim of service 
connection for a psychiatric disorder (characterized as 
depression).  The RO accepted this as a new claim for service 
connection and adjudicated the claim on the merits in its 
September 2004 rating decision, in which service connection 
for depression was denied.  

The issue of entitlement to service connection for major 
depressive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An October 1981 rating decision denied service connection 
for nerves; notice of this decision was issued on October 13, 
1981; the veteran did not enter a notice of disagreement with 
the decision within one year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the October 1981 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact necessary to substantiate the claim, and 
has a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1981 rating decision to deny service 
connection for nerves became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Evidence received since the RO's October 1981 rating 
decision is new and material, and the claim for service 
connection for major depressive disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Initially, the Board observes 
that in light of the favorable outcome of this appeal with 
respect to the issue of whether new and material evidence has 
been submitted to reopen the claim, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.  See also 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326 (2007).
 
New and Material Evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in an October 1981 rating decision, the RO 
denied the veteran's claim for service connection for nerves 
on the basis that the veteran's diagnosed character disorder 
(as a personality disorder) was a constitutional or 
developmental abnormality and did not constitute a disability 
for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  
Notice of this decision was issued on October 13, 1981.  
Because the veteran did not submit a notice of disagreement 
with the October 1981 rating decision within one year of 
issuance of notice of the decision, it became "final."  38 
U.S.C.A. § 7105(c).  

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the October 1981 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening (and here, as noted, the RO apparently adjudicated 
the claim on the merits), the Board will determine whether 
new and material evidence has been received and, if so, 
consider entitlement to service connection on the merits.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed October 1981 rating 
decision is new and relates to the questions of the veteran's 
current disability and of nexus to service, facts not 
established at the time of the October 1981 rating decision.  
Specifically, the veteran's VA mental health treatment 
records from January 2003 to June 2004 have been associated 
with the record.  An August 2003 VA mental health note 
indicates that the veteran attempted suicide while in service 
and contains a diagnosis of dysthymia (previously, A 
psychiatric disorder had not been diagnosed).  The Board 
finds that this evidence raises a reasonable possibility of 
substantiating the claim.  Consequently, VA has received new 
and material evidence to reopen the veteran's claim for 
service connection for major depressive disorder, and the 
claim is reopened.  38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  


ORDER

New and material evidence has been received, and the claim 
for service connection for major depressive disorder is 
reopened.




REMAND

Additional development is needed prior to further disposition 
of the claim.

The circumstances surrounding the veteran's hospitalization 
and subsequent discharge from service are unclear.  From the 
limited evidence of record, it appears that the veteran 
suffered a depressive reaction after being absent without 
leave.  This reaction necessitated hospitalization in the 
Department of Psychiatry at the U.S. Army Hospital in Fort 
Campbell, Kentucky from August to October 1977.  The Board 
notes that the records from the veteran's hospitalization at 
Fort Campbell are not contained in the claims file and there 
is no indication in the file that these service medical 
records are not available.  These records may contain 
information pertinent to the veteran's claim and should be 
obtained.  Further, the veteran's personnel records may 
contain information regarding the veteran's absence without 
leave and should be obtained.

It appears that the veteran may have psychiatric treatment 
records that are outstanding.  The record contains a 
reference to a suicide attempt and hospitalization from 
August to September 2005.  However, no medical records beyond 
June 2004 are included in the record.  Because these medical 
records may contain information pertinent to the veteran's 
claim for service connection for major depressive disorder, 
they are relevant and should be obtained.
 
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Because the veteran has not yet been afforded a VA 
examination with regard to his claim for service connection 
for major depressive disorder, it remains unclear to the 
Board whether this disorder had its clinical onset while he 
was in service from January 1975 to November 1977 or whether 
the disorder is related to the veteran's service.  The Board 
thus finds that a remand for an examination and opinion is 
necessary in order to fairly address the merits of this 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center, or any other appropriate service 
department offices, to obtain the 
veteran's service personnel records from 
January 1975 to November 1977.  All 
attempts to secure these records must be 
documented in the claims folder.

2.  Request all records from the veteran's 
hospitalization at the U.S. Army Hospital 
in Fort Campbell, Kentucky from August 
1977 to October 1977.  All attempts to 
secure these records must be documented in 
the claims folder.

3.  Request that the veteran provide 
identifying information regarding any 
psychiatric treatment obtained from June 
2004 to the present, including his 
hospitalization from August  2005 to 
September 2005, and authorization to 
obtain medical records from these sources.  
After securing the necessary 
authorizations, request the veteran's 
medical records and associate them with 
the claims folder.

4.  After the above records have been 
obtained, schedule the veteran for a 
psychiatric examination to determine the 
nature, approximate onset date and 
etiology of any mental disorder which may 
currently be present.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection with 
the examination.  The examiner should 
review the entire record and address all 
of the pertinent medical records and 
should address the following:

(a)  	What current psychiatric disorders 
are present?

(b)  	Is it at least as likely as not 
that any diagnosed psychiatric 
disorder is related to the veteran's 
period of active service from January 
1975 to November 1977? 
        
5.  Thereafter, readjudicate the issue on 
appeal.  If a determination remains 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
should be afforded the applicable time 
period in which to respond.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


